        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 1 of 37




                          UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


  WILDLANDS DEFENSE,
  ALLIANCE FOR THE WILD                         Case No. 4:19-CV-00245-CWD
  ROCKIES, and NATIVE
  ECOSYSTEMS COUNCIL,
                                                MEMORANDUM DECISION AND
                                                ORDER
                  Plaintiffs,

   v.

  MEL BOLLING, in his official
  capacity as Forest Supervisor of the
  Caribou-Targhee National Forest, and
  UNITED STATES FOREST
  SERVICE, an agency of the U.S.
  Department of Agriculture,

                  Defendants.



                                     INTRODUCTION

        Wildlands Defense, Inc., Alliance for the Wild Rockies, and Native Ecosystems

Council (“Plaintiffs”) bring this civil action for judicial review against the United States

Forest Service (“Forest Service”) and Mel Bolling, the Forest Supervisor and chief

representative for the Caribou-Targhee National Forest. Plaintiffs challenge the Forest

Service’s decision approving the Rowley Canyon Wildlife Enhancement Project

(“Project”) within the Caribou-Targhee National Forest, which authorizes the thinning of




MEMORANDUM DECISION AND ORDER - 1
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 2 of 37




existing juniper trees and prescribed burning to eliminate the threat of future catastrophic

fire.

        Plaintiffs seek judicial review of the Forest Service’s June 17, 2019 Decision

Memorandum (Decision Memo) pursuant to the Administrative Procedure Act, 5 U.S.C.

§§ 701 et. seq. (“APA”). Plaintiffs claim the Forest Service violated the National

Environmental Policy Act 42 U.S.C. §§ 4321 et. seq. (“NEPA”) by approving the Project

under a categorical exclusion, contending extraordinary circumstances warrant further

analyses in three areas. Specifically, Plaintiffs allege the Forest Service failed to

sufficiently analyze wilderness qualities and attributes and roadless area characteristics;

failed to sufficiently analyze impacts on the Columbian sharp-tailed grouse, a Forest

Service sensitive species, and its habitat; and did not consider the cumulative effects of

the Project with impacts from grazing. The Forest Service responds that it complied with

NEPA by utilizing and applying a categorical exclusion, and that its finding that there are

no extraordinary circumstances warranting further analysis is supported by the record.

        Before the Court are cross motions for summary judgment which have been fully

briefed and are ripe for consideration. (Dkt. 15, 18.) The Court conducted a video hearing

on July 21, 2020, and took the motions under advisement. For the reasons outlined below,

the Court will grant Defendants’ motion and deny Plaintiffs’ motion.




MEMORANDUM DECISION AND ORDER - 2
           Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 3 of 37




                                       BACKGROUND

       The Rowley Canyon Wildlife Enhancement Project 1 is intended to improve and

promote elk and deer winter habitat as well as improve habitat for ruffed grouse and the

Columbian sharp-tailed grouse, and to work toward a more natural fire regime. Decision

Memo, AR 40557 - 40558. Specifically, the Project’s goals are to “increase vegetation

resiliency,” “diversify the age class and canopy structure,” “manage the density of juniper

areas,” and restore “understories of the mountain brush and mahogany stands,” to

promote “resiliency” and minimize “the potential negative effects of a high intensity

wildfire.” Decision Memo, AR 40557 – 58. To achieve these goals, the Forest Service

proposed to treat three distinct Treatment Areas comprising 1,666 acres of the 3,955 acre

Project Area by selectively pre-felling juniper trees, and utilizing prescribed burning, to

thin juniper canopy cover and eliminate the threat of future intense wildfire. AR 31009-

31011; 31130; 40557-40558; 00467; 40320. Thereafter, desirable plant species would be

seeded and planted to promote wildlife habitat and aid in restoration of plant

communities within the treatment areas where needed. AR 40559. Project management

practices and design features include post-treatment monitoring for noxious weed

infestation and to ensure objectives are being met. AR 40567 – 68.




       1
         The Project is located on the Westside District of the Caribou-Targhee National Forest. The
Westside Ranger District is one of seven districts within the Caribou-Targhee National Forest. The
Westside Ranger District borders the north end of Pocatello, Idaho, and stretches south into northern
Utah. The Project is located in southeastern Idaho, within Bannock County, west of Downey, Idaho. AR
40557.



MEMORANDUM DECISION AND ORDER - 3
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 4 of 37




       The Project’s boundaries are within the Elkhorn Mountain Inventoried Roadless

Area (IRA), which is comprised of approximately 41,800 total acres. AR 040562; AR

040346-040352. The Project Area is 3,955 acres, of which only 1,666 acres, or 4% of the

IRA, will be treated. AR 040558.

       The recreation, trails, and scenery supervisor for the Forest Service prepared a

worksheet, finalized on April 26, 2019, describing the actual effect of Project activities

upon wilderness qualities and attributes, and roadless characteristics. AR 40346 – 40352.

The worksheet summarized the Project’s effects on nine roadless characteristics,

including: (1) soil, water and air resources; (2) sources of public drinking water; (3)

diversity of plant and animal communities; (4) habitat for threatened or endangered

species and species dependent on undisturbed areas of land; (5) primitive and

semiprimitive classes of recreation; (6) reference landscapes for research study or

interpretation; (7) landscape character and integrity; (8) traditional cultural properties and

sacred sites; and (9) other locally unique characteristics.

       Although the Elkhorn Mountain Roadless Area is not currently designated as

wilderness, the evaluation considered the Project’s effects on wilderness qualities and

attributes, including: (1) untrammeled; (2) natural; (3) undeveloped; (4) special features;

and (5) manageability as wilderness. AR 40346-40352.

       The recreation, trails, and scenery supervisor concluded that the cutting of selected

juniper trees and sagebrush/mixed brush, and prescribed spring and fall fire, would not

change the existing natural appearing character of the Elkhorn Roadless Area; and would

maintain mixed-age sagebrush and associated vegetation cover; enhance habitat; retain


MEMORANDUM DECISION AND ORDER - 4
            Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 5 of 37




scenic integrity; and enhance fall color long-term. AR 40347 – 48. She further concluded

that the Project would not affect the area’s suitability for wilderness designation in the

future. AR 40349.

        In the June 17 Decision Memo, the Forest Service addressed the impact upon the

area’s roadless characteristics and wilderness qualities. The Forest Service determined

the Project will not lead to any significant impacts and no extraordinary circumstances

warrant further analysis because no roads are being built; no timber harvest/removal from

the Project Area is proposed; and roadless area characteristics will be maintained with

project implementation. AR 40562. The Forest Service indicated that “all practical means

have been employed to avoid and/or minimize environmental impact” upon visual

resources. AR 40560.

        On June 7, 2019, prior to the Decision Memo, a wildlife biologist from the Forest

Service completed a biological assessment (“BA”) concerning wildlife present in the

area. AR 40444 – 40463. As part of that evaluation, the biologist assessed the potential

effects of the Project on the Columbian sharp-tailed grouse (Tympanuchus phasianellus

columbianus). 2 The evaluation contained a description of sharp-tailed grouse preferred

habitat. AR 40449. The biologist noted that there is suitable sagebrush and mountain

brush habitat within the Project area, particularly on the south end of the Project, but no

sharp-tailed grouse were observed during wildlife surveys, and no known sharp-tailed


        2
          Columbian sharp-tailed grouse are a medium-sized upland game bird with a light brown
appearance, a pointed tail, and visible white spots on their wings. AR 36882. (Dkt. 1 ¶ 43.) Columbian
sharp-tailed grouse, or CSTG, are endemic to big sagebrush, shrub-steppe, wheatgrass-fescue, pinegrass,
mountain shrub, and riparian shrub plant communities in western North America. AR 36889.



MEMORANDUM DECISION AND ORDER - 5
         Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 6 of 37




grouse leks (communal breeding display areas) were within the Project area. AR 40449.

The evaluation considered the potential direct, indirect and cumulative effects of the

proposed project upon the sharp-tailed grouse and its habitat. AR 40450 – 40453.

         The biologist concluded that the Project “may impact individuals, but will not

likely contribute toward a federal listing or loss of viability to the population or species.”

AR 40453. The biologist’s conclusion was based upon the following: (1) there are no leks

within the Project area or within two miles of the Project boundary; (2) the area

containing suitable mountain brush habitat “does not seem to be readily used by sharp-

tailed grouse”; and (3) treatments will have a small, short-term (one season) impact of

reducing the amount of habitat in the mountain brush community, then, as vegetation

returns, the habitat quality for sharp-tailed grouse will improve. AR 40453. The

evaluation further concluded that, because direct and indirect impacts to sharp-tailed

grouse would be negligible, there would be “no cumulative effects from this project and

any past, present and reasonably foreseeable future projects” on sharp-tailed grouse. AR

40453.

         With reference to the BA, the Forest Service concluded in the Decision Memo

there were no extraordinary circumstances with respect to the Project’s impact on the

sharp-tailed grouse. AR 40561. Relying upon the BA, the Forest Service concluded that

the Project “may impact individual Columbian sharp-tailed grouse but will not likely

contribute toward a federal listing or loss of viability” to the species. Decision Memo, AR

40561.




MEMORANDUM DECISION AND ORDER - 6
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 7 of 37




       On May 30, 2019, a rangeland management specialist for the Forest Service

completed a Range and Noxious Weed Report. AR 40311 - 40331. The evaluation set

forth current conditions and desired future conditions, and analyzed the potential effects

for weed spread in disturbed areas during project implementation. AR 40312 – 40314.

The specialist recommended project design criteria to minimize weed infestation

following treatment. AR 40314. Seed mix and seeding methods were analyzed as well,

including plant recovery and potential effects on habitat following implementation of the

Project. AR 40142 – 40144; AR 40559; AR 40395-40425; AR 00467-00469; AR 40436;

AR 02643; AR 40079-40114; AR 40322; AR 40451-40457; AR 40198-40200; AR

31009-31011.

       The impact of noxious/invasive weeds received consideration in the Decision

Memo. AR 40560. To limit invasive expansion during and after the Project, the Forest

Service incorporated the design criteria recommended by the rangeland management

specialist in the range and noxious weed report: “Wash/clean equipment before entering

area,” “Avoid, as is practical, creating continuous areas of masticated mulch deeper than

3 to 4 inches which can inhibit plant growth,” “Monitor project area for noxious weed

infestations,” and that “Monitoring post-implementation will ensure objectives are being

met as well as determine re-treatment potential and invasion monitoring of noxious

weeds.” AR 40560; AR 40567-40568. The Decision Memo detailed that maintaining and

increasing perennial bunchgrasses and forbs would be key to preventing and controlling

establishment and dominance by non-native annual grasses such as cheatgrass, and that

the Forest Service identified areas that could respond to treatment to restore understory


MEMORANDUM DECISION AND ORDER - 7
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 8 of 37




species. AR 45060. The Forest Service considered public input and incorporated it into

the decision regarding invasive weed management, including the removal of broadcast

burning in Treatment Area 3. AR 40559-40560; AR 40561; AR 02640-02642.

      Finally, both the rangeland management specialist and the Forest Service biologist

discussed the impact of grazing in the Range and Noxious Weed Report and in the BA.

AR 40323; AR 40454. Grazing is currently implemented in the Project Area pursuant to

the Forest Plan, regulations, and previous decisions issued consistent with NEPA. AR

40312-40331; AR 40323. The rangeland management specialist identified the current

livestock management area and the anticipated effect post-treatment. The proposed

Project included recommendations to contact livestock owners during project

implementation and to coordinate Project activities with grazing. AR 40323. The

rangeland management specialist considered the effect upon habitat that grazing would

have, and recommended restriction from grazing the Project area until objectives are met

as required by the Revised Forest Plan 3-42. The evaluation concluded that these

objectives could be accomplished by reducing the grazing season and livestock numbers

following prescribed burn for a period specific to the Project area. AR 40323.

Additionally, the rangeland management specialist recommended that vegetation be

monitored to ensure the desired future condition for shrub community type and percent of

coverage. AR 40323.

      The wildlife biologist discussed the impact of grazing upon big game habitat (elk

and deer). Biological Assessment, AR 40454. He concluded that the Project would

improve big game winter range through a “more open interspace allowing for an increase


MEMORANDUM DECISION AND ORDER - 8
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 9 of 37




in the number of browse plants within and adjacent to juniper cover as well as a

diversification of the browse age structure.” AR 40454. The biologist noted that the

Project would not modify livestock permits, numbers, stocking rates, or timing of

livestock grazing, and therefore concluded grazing would be appropriately managed to

insure compatible forage conditions. AR 40454.

       The effects of grazing are considered in the Decision Memo. AR 40560. The

Forest Service conducts annual monitoring for grazing in the Project Area. AR 40314-

40319. Importantly, the Forest Service explained in the Decision Memo that

implementation of the Project would not increase livestock numbers or season of use, and

proposed to implement the recommendations to rest the treatment areas from grazing per

the Revised Forest Plan until Project objectives were met. AR 40560.

       In the June 17 Decision Memo, the Forest Service concluded the project was

categorically excluded from further analyses in an environmental assessment (EA) or an

environmental impact statement (EIS) pursuant to 36 C.F.R. § 220.6(e)(6)—“Timber

stand and/or wildlife habitat improvement activities that do not include the use of

herbicides or do not require more than 1 mile of low standard road construction.” AR

40557-40568. The Forest Service concluded the categorical exclusion (CE) applied

because the action taken was intended to improve wildlife habitat by using vegetation

manipulation and levels of prescribed burning to reduce natural fuel build-up and

improve plant vigor. AR 40561. The Forest Service relied upon the applicable resource

specialists who reviewed the proposed action, and approved the Project’s implementation




MEMORANDUM DECISION AND ORDER - 9
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 10 of 37




pursuant to the CE, on the grounds that the Forest Service did “not anticipate the Project

[would] lead to any significant impacts or extraordinary circumstances.” AR 40561.

        This lawsuit was filed on July 1, 2019, shortly after publication of the Decision

Memo. (Dkt. 1.)

                                 STANDARD OF REVIEW

1.      Review Under the APA

        In the context of agency review, “[s]ummary judgment...serves as the mechanism

for deciding, as a matter of law, whether the agency action is supported by the

administrative record and otherwise consistent with the [] standard of review” under the

Administrative Procedure Act. (“APA”) Sierra Club v. Mainella, 459 F. Supp. 2d 76, 90

(D.D.C. 2006). Because of the Court’s limited review under the APA, the summary

judgment standard of Rule 56(a) does not apply when motions for summary judgment are

determined in agency review cases. See Fulbright v. McHugh, 67 F. Supp. 3d 81, 89

(D.D.C. 2014). Therefore, the Court “is not required to resolve any facts in a review of an

administrative proceeding.” Occidental Eng’g Co. v. I.N.S., 753 F.2d 766, 769 (9th Cir.

1985). Rather, the Court’s purpose “is to determine whether or not as a matter of law the

evidence in the administrative record permitted the agency to make the decision it

did.” Id. 3




        3
          The parties submitted statements of undisputed facts with each of their motions, and
filed statements of disputed facts in response. The Court has considered these disputes in the
context of the parties’ arguments regarding the Forest Service’s compliance, or lack thereof, with
the analyses required by NEPA.



MEMORANDUM DECISION AND ORDER - 10
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 11 of 37




       Under the APA, agency action must be upheld unless it is “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law.” The Lands Council v.

McNair, 537 F.3d 981, 987 (9th Cir. 2008) (en banc), rev’d on other grounds. “An

agency’s action is arbitrary and capricious if the agency fails to consider an important

aspect of a problem, if the agency offers an explanation for the decision that is contrary to

the evidence, [or] if the agency’s decision is so implausible that it could not be ascribed

to a difference in view or be the product of agency expertise.” Lands Council v. Powell,

395 F.3d 1019, 1026 (9th Cir. 2005) (citing Motor Vehicle Mfrs. Ass’n v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

       “[T]his standard is highly deferential, presuming the agency action to be valid.”

Cal. Wilderness Coal. v. U.S. Dep’t of Energy, 631 F.3d 1072, 1084 (9th Cir. 2011)

(quoting Nw. Ecosystem All. v. FWS, 475 F.3d 1136, 1140 (9th Cir. 2007)); see also River

Runners for Wilderness v. Martin, 593 F.3d 1064, 1067 (9th Cir. 2010). The Court is to

be “most deferential” when, as here, “the agency is making predictions, within its [area

of] special expertise, at the frontiers of science.” Lands Council, 537 F.3d at 993

(quotations and citation omitted); accord Klamath-Siskiyou Wildlands Ctr. v. Bureau of

Land Mgmt., 387 F.3d 989, 993 (9th Cir. 2004). See also San Luis & Delta-Mendota

Water Auth. v. Jewell, 747 F.3d 581, 602 (9th Cir. 2014) (When examining an agency’s




MEMORANDUM DECISION AND ORDER - 11
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 12 of 37




“scientific determinations ... a reviewing court must generally be at its most deferential.”)

(quoting Balt. Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 103 (1983)). 4

       However, the deference owed an agency is not unlimited. San Luis & Delta-

Mendota Water Authority v. Locke, 776 F.3d 971, 994 (9th Cir. 2014). The Court does

“not automatically defer to any agency’s conclusions, even when those conclusions are

scientific.” Id. (quoting Marsh v. Or. Nat’l Resources Council, 490 U.S. 360, 378

(1989)). Rather, the Court’s review must be “sufficiently probing” to ensure that the

agency’s decision is “founded on a reasoned evaluation of the relevant factors.” Id. at

995.

       But the Court must uphold a reasonable agency action “even if the administrative

record contains evidence for and against its decision.” Modesto Irrigation Dist. v.

Gutierrez, 619 F.3d 1024, 1036 (9th Cir. 2010) (quotation and citation omitted). “The

court’s task is not to make its own judgment,” because “Congress has delegated that

responsibility to the [agency].” River Runners for Wilderness, 593 F.3d at 1070. Instead,

“[t]he court’s responsibility is narrower: to determine whether the [agency’s action]

comports with the requirements of the APA....” Id. “The [agency’s] action ... need only

be a reasonable, not the best or most reasonable, decision.” Id., and the agency need only



       4
         Plaintiffs argue that the United States Court of Appeals for the Ninth Circuit follows a
narrower application of Marsh deference and employs a “rule of reason” standard of review,
urging the Court to do the same here. Pls.’ Response/Reply at 8-9. This is true, however, only if
the dispute involves a predominantly legal question, such as an agency’s threshold determination
that NEPA does not apply. Northcoast Envtl. Ctr. v. Glickman, 136 F.3d 660, 667 (9th Cir.
1998). When the dispute concerns factual challenges, as it does here, the arbitrary and capricious
standard applies and the agency is accorded a high level of deference. Id. at 667.



MEMORANDUM DECISION AND ORDER - 12
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 13 of 37




articulate a “rational connection between the facts found and choices made,” Motor

Vehicle Mfrs. Ass’n. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (quoting

Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168 (1962)). The APA does

not allow the Court upon review to overturn an agency decision because it disagrees with

the decision or with the agency’s conclusions about environmental impacts. Motor

Vehicle Mfrs. Ass’n., 463 U.S. at 43. This is especially true in the context of management

of Forest Service lands, for Congress has consistently acknowledged that the agency must

balance competing demands when managing National Forests. See United States v. New

Mexico, 438 U.S. 696, 716 n.23 (1978).

       “Under the APA, courts must refrain from de novo review of the action itself and

focus instead on the agency’s decision-making process.” Asarco, Inc. v. U.S. Envtl. Prot.

Agency, 616 F.2d 1153, 1158 (9th Cir. 1980). The Court’s review is limited, therefore, to

the administrative record to determine whether the federal agency considered relevant

factors and reached conclusions that were neither arbitrary nor capricious. Nw.

Motorcycle Ass’n v. U.S. Dept. of Agric., 18 F.3d 1468, 1472 (9th Cir. 1994).

2.     Extra-Record Evidence – The Fite Declaration

       Before reviewing the merits, the Court must resolve an initial evidentiary question.

Plaintiffs seek to introduce the Declaration of Katie Fite, (Dkt. 15-2), to which the Forest

Service objects to paragraphs 10 – 47. Fite, a former wildlife technician with the Idaho

Department of Fish and Game, offers several opinions concerning the Project’s effects

upon plant communities, wildlife habitats, livestock grazing, weeds and weed control,

fire risk, human-caused habitat fragmentation, and soil health. Decl. of Fite ¶¶ 10-47.


MEMORANDUM DECISION AND ORDER - 13
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 14 of 37




Plaintiffs assert that Fite’s opinions are appropriate for the Court to take into account,

because she explains the relevant factors the Forest Service failed to consider and,

therefore, her opinions will help the Court understand how the Forest Service’s

challenged decision failed to comply with NEPA.

       The Court may consider extra-record evidence where admission of that evidence

(1) is necessary to determine “‘whether the agency has considered all relevant factors and

has explained its decision,’” (2) is necessary to determine whether “‘the agency has relied

on documents not in the record,’ (3) ‘when supplementing the record is necessary to

explain technical terms or complex subject matter,’ or (4) ‘when plaintiffs make a

showing of agency bad faith.’” Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir.

2004) (quoting Sw. Ctr. For Biological Diversity v. U.S.F.S., 100 F.3d 1443, 1450 (9th

Cir. 1996)).

       Plaintiffs here invoke the relevant factors exception. Although this exception

permits the Court to consider extra-record evidence to develop a background against

which it can evaluate the integrity of the agency’s analyses, it does not permit the Court

to use extra-record evidence to judge the wisdom of the agency’s action. Asarco, 616

F.2d at 1160. Evidence may be admitted under this exception only to help the Court

understand whether the agency complied with the APA’s requirement that the agency’s

decision be neither arbitrary nor capricious. See Asarco, 616 F.2d at 1159. But the Court

may not look to this evidence as a basis for questioning the agency’s scientific analyses

or conclusions. Asarco, 616 F.2d at 1160–61.




MEMORANDUM DECISION AND ORDER - 14
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 15 of 37




       Here, the opinions expressed in the declaration question the Forest Service’s

science and reasoning. Therefore, the Court will not consider the Declaration of Katie

Fite for the purpose of questioning the Forest Service’s scientific judgments. See San Luis

& Delta-Mendota Water Authority v. Locke, 776 F.3d 971, 993 (9th Cir. 2014) (finding

the court abused its discretion by admitting declarations of experts and relying upon them

to question the wisdom of the agency’s judgments).

                                      DISCUSSION

       The National Environmental Policy Act (“NEPA”) “requires that federal agencies

perform environmental analysis before taking any ‘major Federal actions significantly

affecting the quality of the human environment.’” Ctr. for Biological Diversity v. Salazar,

706 F.3d 1085, 1094 (9th Cir. 2013) (quoting 42 U.S.C. § 4332(2)(C)). “When the

Government conducts an activity, NEPA itself does not mandate particular results.

Instead, NEPA imposes only procedural requirements to ensure that the agency, in

reaching its decision, will have available, and will carefully consider, detailed

information concerning significant environmental impacts.” Winter v. Nat. Res. Def.

Council, 555 U.S. 7, 23 (2008) (internal quotation marks and citations omitted).

       An agency can comply with NEPA in three ways. It can prepare an environmental

impact statement (EIS); it can prepare an environmental assessment (EA); or it can

invoke a categorical exclusion (CE). An EIS is the most searching review. It is required

for any action “significantly affecting the quality of the human environment.” 42 U.S.C.

§ 4332(2)(C). An EA is less searching. Its central function is to determine whether an EIS




MEMORANDUM DECISION AND ORDER - 15
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 16 of 37




is required. 40 C.F.R. § 1508.9. A CE allows an agency to avoid preparing either an EIS

or an EA. CEs are appropriate for “actions which do not individually or cumulatively

have a significant effect on the human environment and which have been found to have

no such effect.” 40 C.F.R. § 1508.4. “Application of a categorical exclusion is not an

exemption from NEPA; rather, it is a form of NEPA compliance, albeit one that requires

less than where an environmental impact statement or an environmental assessment is

necessary.” Salazar, 706 F.3d at 1096 (citing 40 C.F.R. § 1508.4).

       “In some instances, before an agency takes action pursuant to a CE, the agency

must assess whether that action presents ‘extraordinary circumstances in which a

normally excluded action may have a significant environmental effect,’ necessitating

further environmental impact analysis.” Ctr. for Biological Diversity v. Ilano, 928 F.3d

774, 781 (9th Cir. 2019) (quoting 40 C.F.R. § 1508.4); Salazar, 706 F.3d at 1096 (citing

40 C.F.R. § 1508.4); Alaska Ctr. For Env’t v. U.S. Forest Serv., 189 F.3d 851, 858 (9th

Cir. 1999). The agency “must adequately explain its decision” that a project will not

cause significant effects to the environment. California ex rel. Lockyer v. USDA, 459

F.Supp.2d 874, 902-03 (N.D. Cal. 2006); 36 C.F.R. 220.6(c). “An agency satisfies NEPA

if it applies its categorical exclusions and determines that neither an EA nor an EIS is

required, so long as the application of the [CE] to the facts of the particular action is not

arbitrary and capricious.” Bicycle Trails Council of Marin v. Babbitt, 82 F.3d 1445, 1456

n.5 (9th Cir. 1996).

       When conducting an extraordinary circumstances inquiry, the Forest Service must

first determine whether the proposed action involves certain natural resources present in


MEMORANDUM DECISION AND ORDER - 16
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 17 of 37




the area, such as “[i]nventoried roadless area or potential wilderness area” and “Forest

Service sensitive species.” Ilano, 928 F.3d at 782 (citing 36 C.F.R. § 220.6(b)(1)); see

also 40 C.F.R. § 220.6(b)(1)(i), (iv). However, the “mere presence” of one or more of

these resource conditions does not preclude the agency’s use of a CE; rather, “[i]t is the

existence of a cause-effect relationship between a proposed action and the potential effect

on these resource conditions, and if such a relationship exists, the degree of the potential

effect of a proposed action on these resource conditions that determines whether

extraordinary circumstances exist.” Id.; 36 C.F.R. § 220.6(b)(2).

        The agency is required to conduct scoping to determine whether a proposed action

may have a significant effect on the environment, including whether such a cause-effect

relationship exists. 36 C.F.R. § 220.6(c). The scoping process is used to “determine the

scope of the issues to be addressed and for identifying the significant issues related to a

proposed action.” 40 C.F.R. § 1501.7. “Once the agency considers the proper factors and

makes a factual determination on whether the impacts are significant or not, that decision

implicates substantial agency expertise and is entitled to deference.” Alaska Ctr. For

Env’t v. U.S. Forest Serv., 189 F.3d 851, 859 (9th Cir. 1999).

        Here, the Forest Service determined the Project fell within the CE for “Timber

stand and/or wildlife habitat improvement activities that do not include the use of

herbicides or do not require more than 1 mile of low standard road construction.” 36

C.F.R. § 220.6(e)(6). 5 One example of this type of exclusion is “thinning to improve


        5
            Examples of such projects include, but are not limited to:
(Continued)


MEMORANDUM DECISION AND ORDER - 17
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 18 of 37




growth or to reduce fire hazard including the opening of an existing road to a dense

timber stand.” 36 C.F.R. § 220.6(e)(6)(ii).

       The parties do not dispute that the Project falls within the category of activities

excluded under 36 C.F.R. § 220.6(e)(6). Rather, Plaintiffs contend the Forest Service’s

analysis of extraordinary circumstances was flawed, because the Forest Service failed to

sufficiently analyze the Project’s impact upon the area’s wilderness qualities and

attributes and roadless characteristics, and on the Columbian sharp-tailed grouse.

Plaintiffs argue also that the Forest Service failed to conduct a “cumulative effects”

analysis that considered the combined impacts from cattle grazing together with Project

activities. Pl. Brief at 15. (Dkt. 15-1.) As discussed below, the Court finds Plaintiffs have

not shown that the Forest Service’s decision to categorically exclude the proposed Project

from further analyses violated NEPA.

       A.      Wilderness Qualities and Attributes, and Roadless Characteristics

       Plaintiffs argue the Forest Service’s conclusion of “no effect” upon the area’s

wilderness qualities and attributes is unsupported because the Project involves the

“aggressive manipulation of 1,666 acres” consisting of felling trees, broadcast burning,

and other activities which will significantly alter vegetation and habitat, and will have

lasting visual impact. Plaintiffs contend that the Forest Service did not acknowledge and


       (i) Girdling trees to create snags;
       (ii) Thinning or brush control to improve growth or to reduce fire hazard including the opening of
       an existing road to a dense timber stand;
       (iii) Prescribed burning to control understory hardwoods in stands of southern pine; and
       (iv) Prescribed burning to reduce natural fuel build-up and improve plant vigor. Id.

       .


MEMORANDUM DECISION AND ORDER - 18
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 19 of 37




consider Project effects upon wilderness qualities, and that the conclusion of no effect is

simply implausible due to the nature of the anticipated activities. Plaintiffs further

characterize the Project as tantamount to logging in a roadless area, which Plaintiffs

contend requires a more searching review.

       The Forest Service responds that the record demonstrates it considered the effects

of the proposed Project activities on the relevant resource conditions, which include the

roadless area’s potential for designation as wilderness. The Court finds the administrative

record shows the Forest Service was aware of its obligation to analyze the Project’s

effects upon wilderness qualities and attributes as well as upon roadless characteristics,

and that it did so.

       Roadless areas are significant “because of their potential for designation as

wilderness areas under the Wilderness Act of 1964, 16 U.S.C. §§ 1131 – 1136.” Lands

Council v. Martin, 529 F.3d 1219, 1230 (9th Cir. 2008). The Forest Service is, therefore,

obligated to consider this resource condition when determining whether extraordinary

circumstances related to project activities will warrant analysis in an EA or EIS. 36

C.F.R. § 220.6(b)(1); (b)(1)(iv). The agency must “analyze the degree of the potential

effect to determine whether extraordinary circumstances exist,” and supply a “convincing

statement of reasons why potential effects are insignificant.” Alaska Ctr. For Env't v. U.S.

Forest Serv., 189 F.3d 851, 859 (9th Cir. 1999); Alliance for the Wild Rockies v. Weber,

979 F. Supp. 2d 1118, 1124 (D. Mont. 2013). The Court’s role is limited to determining

whether “the decision was based on a consideration of the relevant factors and whether

there has been clear error of judgment.” Marsh v. Oregon Natural Resources Council,


MEMORANDUM DECISION AND ORDER - 19
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 20 of 37




490 U.S. 360, 378 (1989). Once the agency considers the proper factors and makes a

factual determination on whether the impacts are significant or not, that decision

implicates substantial agency expertise and is entitled to deference. Alaska Ctr. For Env't

v. U.S. Forest Serv., 189 F.3d 851, 859 (9th Cir. 1999).

        The Forest Service considered the effects of Project activities on wilderness

qualities and attributes 6 and roadless characteristics in the worksheet finalized by the

recreation, trails and scenery specialist on April 26, 2019. AR 40346 – 40352. The

worksheet refers directly to the BA prepared on June 7, 2019, which more thoroughly

discusses the expected change to existing habitat and vegetation conditions. AR 40457. In

her analysis, the recreation specialist considered the degree to which project activities

would impact resource conditions to determine if extraordinary circumstances existed.

        For instance, the worksheet addresses the effects of Project activities upon the

natural and untrammeled wilderness qualities of the area. The short term visual effect of

activities such as tree felling, mastication grinding, and burning is acknowledged. But the

Forest Service specialist explains that scenic integrity will be maintained and not altered

long-term. The worksheet contains a description of the measures designed to maintain

visual integrity, such as lop and scatter of branches to reduce the appearance of un-



        6
          Although Congress reviewed the greater Elkhorn Mountain Roadless area for designation as
Wilderness, it is not currently designated as such. AR 33952, 34063, S.B. 827. A full history of the Senate
Bill can be found at the following public link: https://legiscan.com/US/bill/SB827/2019. The bill was read
twice before being referred to the Senate Energy and Natural Resource Committee, with no further
recorded action. The Forest Service has not otherwise recommended the Elkhorn Mountain Inventoried
Roadless Area for wilderness designation. USDA Revised Forest Plan for the Caribou Nat’l Forest at 2-
13, found at: https://www.fs.usda.gov/Internet/FSE_DOCUMENTS/stelprdb5229166.pdf



MEMORANDUM DECISION AND ORDER - 20
         Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 21 of 37




natural levels of slash and debris, and cutting of trees flush with the ground to reduce

visibility. AR 40348, AR 40373. Elsewhere in the administrative record, it is noted that

scattering of downed logs will follow the protocol set forth in the Revised Forest Plan,

which prescribes a random distribution plan with an average of 11 logs per acre. AR

40457. The BA indicates that prescribed fires would be “limited,” and appear as “small

dots across the project area where small piles are burned.” AR 40452. The Forest Service

specialist concludes that vegetative growth will obscure burned areas after one year. AR

40347.

         The recreation specialist concludes that the Project’s long term results will

enhance the visual aspects of the landscape, because the treated areas will be seeded and

planted with desirable plant species such as bluebunch wheatgrass, basin wildrye, slender

wheatgrass, western yarrow, lewis flax, big blue grass, and sagebrush. AR 40348, 40559,

40446. And, the wildlife biologist explains the overall purpose of the Project is to make

the area more resistant to habitat altering high intensity wildfire, which risk has increased

due to the proliferation of conifer tree cover that the Project is designed to reduce. AR

40446, 40452. As a result of her analysis, the recreation specialist determined that the

potential negative effects did not amount to extraordinary circumstances precluding the

use of the categorical exclusion, because the Project will not change the “long-term

natural, ecological processes of vegetation regeneration, and succession of

sagebrush/mixed brush plantings and juniper will persist with the proposed actions.” AR

40347; AR 40557- 40568.




MEMORANDUM DECISION AND ORDER - 21
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 22 of 37




        The Decision Memo, in reliance upon the conclusions set forth in the worksheet

and in the BA, noted that no significant issues were identified by Forest Service

specialists, and that all practical means would be employed to avoid or minimize

environmental impacts to visual resources. AR 40560. The Forest Service therefore

concluded in the Decision Memo that the Project’s effects would not lead to significant

impacts or extraordinary circumstances.

        Plaintiffs essentially disagree with the Forest Service’s conclusion, arguing that

Project activities are so drastic they will be visually apparent for years, and thus are at

odds with wilderness qualities and attributes. Pls’ Response/Reply at 17. (Dkt. 19 at 21.)

The Court finds, however, that the Forest Service identified Project impacts, including

alterations to the visual integrity of the landscape, discussed mitigation measures and

expected future results, and provided plausible reasons for its determination that the

Project will not lead to any significant impacts or extraordinary circumstances with

respect to wilderness qualities. The Court therefore finds there is a rational connection

between the facts and the conclusions reached by the Forest Service in the Decision

Memo.

        Plaintiffs did not separately criticize the Forest Service’s analyses of the Project’s

impacts to the area’s roadless characteristics, 7 other than assert that the Project is at odds



        7
          The Forest Service considered the impacts of Project activities on roadless area characteristics
and discussed the degree of potential effect upon the identified resource conditions. AR 40350 – 40352.
The Forest Service concluded that the Project will have no effect upon the nine roadless area
characteristics identified, and will essentially result in stability, because there will be no change. The
Forest Service reached its conclusion because the Project does not involve road building, road
(Continued)


MEMORANDUM DECISION AND ORDER - 22
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 23 of 37




with the roadless area’s potential designation as wilderness, and characterize the project

as tantamount to logging in a roadless area. Plaintiffs rely upon Smith v. U.S. Forest

Service, 33 F.3d 1072, 1078-79 (9th Cir. 1994) and Lands Council v. Martin, 529 F.3d

1219, 1232 (9th Cir. 2008), both of which involved commercial logging activities in

designated roadless areas, to support their argument that more extensive analyses are

required. Plaintiffs’ argument is not persuasive.

        First, Plaintiffs do not challenge the applicability of the CE, which expressly

allows for tree thinning and brush control, as well as prescribed burning. 36 C.F.R. §

220.6(e)(6)(ii), (iii), and (iv). The Project does not authorize logging in a roadless area.

See Native Ecosystems Council v. Marten, CV17-77-M-DLC, 2018 WL 6480709 *16 (D.

Mont. Dec. 10, 2018) (rejecting the plaintiffs’ argument that a project approved under 36

C.F.R. § 220.6 was equivalent to logging). Trees will not be removed for commercial

harvest and the Project will not include road construction or disturbance to the existing

roadless features. AR 40340; n. 6, supra.

        Second, Smith and Lands Council dealt with projects specifically authorizing

commercial logging in roadless areas and “stand for the proposition that, ‘when an

agency is considering logging in roadless areas, the logging is environmentally

significant and its environmental consequences must be considered.’” Native Ecosystems

Council v. Marten, CV17-77-M-DLC, 2018 WL 6480709 *16 (D. Mont. Dec. 10, 2018).

“Consequently, the Forest Service was required to disclose that project activities were


construction, or building of facilities, either temporary or permanent. AR 40351. In other words, the area
will remain roadless. Plaintiffs did not challenge this conclusion.



MEMORANDUM DECISION AND ORDER - 23
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 24 of 37




going to occur in an area large enough to be a candidate for wilderness designation,”

which the Forest Service did not do in either case. Id.

       In contrast here, scoping documents in the administrative record indicate the

Forest Service considered Project impacts upon wilderness qualities and attributes, as

discussed above, and found them to be insignificant. Ninth Circuit authority, including

Smith and Lands Council, does not require more analysis. Marten, 2018 WL 6480709 at

*16. See also Alaska Ctr. For Env't, 189 F.3d 851, 859 (requiring only that the court

consider whether the Forest Service has provided a reasoned decision).

       In sum, the Court finds that the Forest Service adequately considered the relevant

factors, engaged in a reasoned analysis, and reached its conclusion that there are no

extraordinary circumstances warranting further analyses of the wilderness qualities and

roadless characteristics in an EA or EIS. Further, the conclusion was based on evidence

supported by the administrative record. Plaintiffs’ disagreement with the Forest Service’s

analyses are not sufficient for the Court to question the agency’s expertise. After

reviewing the Forest Service’s analyses and the underlying scoping documents, the Court

finds the Forest Service’s conclusion was not arbitrary or capricious.

       B.     Sensitive Species

       Plaintiffs argue the Forest Service’s conclusion that the Project “may impact

individual Columbian sharp-tailed grouse but will not likely contribute toward a federal

listing or loss of viability,” is arbitrary and not supported by the record. Plaintiffs advance

two principal arguments. First, Plaintiffs contend that the uncertainty inherent in the

Forest Service’s determination is insufficient as a matter of law under NEPA, and argue


MEMORANDUM DECISION AND ORDER - 24
        Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 25 of 37




that Ctr. for Biological Diversity v. Ilano, 928 F.3d 774 (9th Cir. 2019), cited by the

Forest Service, is distinguishable. 8 Second, Plaintiffs assert the Forest Service did not

consider the Project’s effects upon suitable sharp-tailed grouse habitat, both with respect

to loss of sagebrush and mountain shrubland, and the potential for weed proliferation,

following ground disturbance from equipment and prescribed burning. To the extent the

Forest Service did address habitat loss, either by loss of suitable habitat or by invasion

from noxious weeds, Plaintiffs contend the analyses were inadequate because the Forest

Service did not consider the specific impact upon sharp-tailed grouse.

        In response, the Forest Service argues its conclusion is directly supported by the

holding in Ilano, and defends its analyses based upon the reasoning adopted by the Court

of Appeals for the Ninth Circuit in that case. Second, the Forest Service contends the

Project will have long-term positive effects upon sharp-tailed grouse habitat, because the

area will be re-seeded following project activities, and weed management measures will

be implemented, thereby enhancing habitat and protecting it from potential intense

wildfire.

        Contrary to Plaintiffs’ first assertion, the Forest Service does not need to be

“certain” that the Project will not cause significant effects upon an identified sensitive

species. Uncertainty about the effect of project activities upon individual sharp-tailed

grouse “is not enough to conclude that the finding of no extraordinary circumstances was



        8
         Ilano was not mentioned in Plaintiffs’ brief in support of their motion for summary judgment
but was discussed in response to the Forest Service’s argument that Ilano directly supports application of
the CE.



MEMORANDUM DECISION AND ORDER - 25
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 26 of 37




arbitrary and capricious.” Ctr. For Biological Diversity v. Ilano, 261 F.Supp.3d 1063,

1070 (E.D. Cal. 2017), aff’d.,, 928 F.3d 774 (9th Cir. 2019) (finding no fault with the

Forest Service’s conclusion that a project “may affect individual [spotted] owls, but is not

likely to result” in a federal listing or loss of viability for the species as a whole). Rather,

the Forest Service must examine the relevant data, and articulate a satisfactory

explanation for its conclusion. California ex rel. Lockyer v. U.S. Dep’t of Agric., 459 F.

Supp. 2d 874, 903 (N.D. Cal. 2006).

       In contrast to the record before the Court regarding the presence of sharp-tailed

grouse in the Project area, in Ilano, spotted owls, an identified sensitive species, were

present in the project area, as were nesting trees. As the court noted, the administrative

record reflected the Forest Service took care to ensure the project would not affect the

owls’ nesting trees and that the project’s habitat reduction activities would retain nesting

sites as well as other important habitat conditions for spotted owls. Consequently, the

Forest Service concluded that the owls would benefit in the long run. The court

recognized the Forest Service relied upon scientific studies and its own expert judgment

to reach its conclusion, to which the court deferred. Ilano, 928 F.3d at 783.

       Here, the Forest Service similarly concluded in the BA, and in turn the Decision

Memo, that based solely upon the identified presence of suitable habitat, individual

sharp-tailed grouse could be affected by the Project, but the Project would not have a

significant effect upon the species as a whole. Consistent with Ilano, the Forest Service

considered whether sharp-tailed grouse habitat existed, and identified treatment area three

because it contained suitable mountain brush habitat. AR 40324, 40453, 40317, 40449.


MEMORANDUM DECISION AND ORDER - 26
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 27 of 37




As a result, the proposed Project activities did not include disturbance of the shrubland in

this area. AR 40324, 40559-60. Rather, juniper is slated for removal, and the structure of

the shrubland will be maintained. AR 40324, 40560.

       The Forest Service biologist based his conclusion that individual sharp-tailed

grouse may be affected, because the area will be treated during one season, which may

temporarily reduce the amount of habitat in the mountain brush community; but, as

vegetation returns, habitat quality for sharp-tailed grouse will improve. AR 40453.

Consequently, the Forest Service concluded that improvements to sharp-tailed grouse

habitat would benefit the species in the long run, by improving habitat and reducing the

possibility of a catastrophic fire event. A similar approach was considered sufficient by

the court in Ilano, despite the identified presence of the spotted owl and its habitat.

       Plaintiffs contend the Forest Service’s conclusion is flawed, however, because the

Forest Service did not sufficiently document whether sharp-tailed grouse were present in

the Project area. In other words, Plaintiffs contend that, had the Forest Service simply

looked harder, it would have observed sharp-tailed grouse, and therefore would have

examined the effects of the Project in more detail, like the Forest Service did in Ilano.

Plaintiffs are critical that the Forest Service relied upon the absence of leks and did not

conduct detailed wildlife surveys to ferret out the presence of sharp-tailed grouse in the

Project area.

       Plaintiffs’ contention, however, is contradicted by the administrative record. The

wildlife biologist responsible for preparing the BA drew upon his eight-years of

experience conducting project specific surveys and pre-project general habitat surveys,


MEMORANDUM DECISION AND ORDER - 27
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 28 of 37




which he stated did not reveal the existence of leks in the Project area, nor within two

miles of the Project boundary. AR 40453. The biologist noted that the closest known lek

is “8.5 miles to the NE of the project area on private land.” AR 40449. The record

contains scientific studies establishing that lek counts are an accepted method of

monitoring the sharp-tailed grouse population, as leks are “easy to locate and observe.”

AR 36903. The administrative record contains evidence also of wildlife surveys

conducted during scoping, which confirm “no sharp-tailed grouse were observed” during

them. AR 40449, 40440 – 40443.

       Despite the lack of observed presence, the wildlife biologist recognized that a

portion of the Project area contained mountain brush habitat suitable for sharp-tailed

grouse, and assumed individual grouse could be present, despite the absence of evidence

of “ready use” of the area by these birds during his visits to the area over the past eight

years. AR 40453. The Court finds the wildlife biologist’s statement of reasons

sufficiently convincing to support the Forest Service’s conclusion that Project activities

occurring in areas of suitable sharp-tailed grouse habitat could affect individual sharp-

tailed grouse, but are not likely to result in a federal listing or loss of viability of the

species.

       Next, Plaintiffs argue that the Forest Service did not adequately consider the

Project’s effect upon existing habitat suitable for sharp-tailed grouse, and the potential for

invasion of noxious weeds following Project activities. Plaintiffs assert that Columbian

sharp-tailed grouse rely upon certain plant communities, such as big sagebrush,

cheatgrass-fescue, pinegrass, and mountain shrubs for cover, and that the long time


MEMORANDUM DECISION AND ORDER - 28
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 29 of 37




period necessary for recovery of these plant species after ground disturbance such as

those planned by the Project could in turn create conditions for noxious weeds to invade

disturbed and treated areas. Plaintiffs criticize the Forest Service’s failure to consider the

implication of habitat loss and weed proliferation, and the specific effects upon the sharp-

tailed grouse. Thus, Plaintiffs find fault with the Forest Service’s conclusion that overall

habitat quality for sharp-tailed grouse would improve.

       Plaintiffs’ argument is belied by the record, which indicates the Forest Service

thoroughly analyzed the issue of habitat loss and regeneration, as well as weed

proliferation following ground disturbance in the area, and discussed why Project

activities would not cause either habitat loss or noxious weed proliferation. First, there is

support in the administrative record for the wildlife biologist’s conclusion that overall

habitat for the sharp-tailed grouse is expected to improve as vegetation returns the season

after treatment. AR 40453. The wildlife biologist concluded that improvement would

occur because there would be more openings within the mountain brush habitat, a more

diverse age structure of the brush, and an increase in other plants, including forbs in the

interspaces. AR 40453. This conclusion is supported by documentation of existing

conditions demonstrating domination of the area by juniper, with few native shrubs and

sparse native grasses mixed with cheat grass. AR 000466 – 67. The Project proposes to

reduce juniper, and seed desirable plant species to promote habitat and aid in restoration

of plant communities, including restoration of sagebrush and various grasses. Decision

Memo, AR 40559.




MEMORANDUM DECISION AND ORDER - 29
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 30 of 37




       In the Range and Noxious Weed Report, the rangeland management specialist

discussed the need to manage wildland fuels, increase vegetation resiliency to

disturbance, and implement a more “historic fire regime in the project area.” AR 40312.

Weed proliferation and its impact upon wildlife habitat, including habitat for sharp-tailed

grouse, was analyzed in the report. Habitat enhancement for a variety of species is a

stated goal of the Project. AR 40312. It was observed that methods of weed control were

being consistently applied, such that presently, new infestations of noxious weeds and

other invasives were rare and the number of existing infestations was declining. AR

40313. The rangeland specialist considered that weed spread was possible during

disturbance and proposed to control the spread following the “most recent version of the

Caribou-Noxious weed Strategy.” AR 40314. The rangeland specialist determined that

the Project area would be more at risk to grass invasion without the proposed treatment.

AR 40321.

       The record therefore reflects that the Forest Service identified and analyzed

Project impacts upon habitat, and the potential for proliferation of weeds, and explained

why Project activities would not adversely affect the Columbian sharp-tailed grouse

population as a whole. In finding that individual birds may be negatively impacted in the

short-term but the species would benefit in the long-run, the Forest Service relied upon

scientific studies and its own expert judgment, to which the Court must defer. Center for

Biological Diversity v. Ilano, 928 F.3d 774, 782 (9th Cir. 2019). The Court concludes the

Forest Service considered all relevant factors before determining no extraordinary




MEMORANDUM DECISION AND ORDER - 30
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 31 of 37




circumstances would preclude the categorical exclusion of Project activities with regard

to the sharp-tailed grouse.

       C.       Cumulative Impacts – Grazing

       Plaintiffs argue the Forest Service “failed to analyze or consider the potential

cumulative impacts of the Project, including the cumulative impacts of a Project designed

to open up habitat understories, with the potential impacts of existing grazing use on

roadless and wilderness values, and in particular on Columbian sharp-tail[ed] grouse

habitat on the Project Area.” Pls.’s Mem at 15-16. (Dkt. 15-1 at 17.) Specifically,

Plaintiffs contend that the BA does not consider cumulative impacts from grazing upon

the sharp-tailed grouse, and the Range and Noxious Weed Report does not mention that

post-project grazing can degrade habitat conditions for sharp-tailed grouse. Plaintiffs

contend the Forest Service’s solution, which is to rest treated areas from grazing, does not

adequately address the indirect and cumulative impacts of Project activities combined

with grazing.

       The Forest Service counters that Plaintiffs’ argument is not supported by the

administrative record, which contains ample evidence that the agency disclosed the

existing livestock authorization, and both analyzed and considered the effects of grazing

following treatment. The Forest Service contends that the record supports its

determination that the prohibition of grazing after treatment until goals were met, as well

as post-treatment monitoring of shrub cover and weed proliferation, adequately addresses

concerns about habitat degradation and weed infestation caused by grazing. And last, the

Forest Service asserts it was not required to conduct an independent cumulative impacts


MEMORANDUM DECISION AND ORDER - 31
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 32 of 37




analysis so long as it satisfied its obligation to consider whether extraordinary

circumstances existed.

       NEPA allows a federal agency to adopt a categorical exclusion for a “category of

actions which do not individually or cumulatively have a significant effect on the human

environment.” 40 C.F.R. § 1508.4. This regulation requires also that the agency “provide

for extraordinary circumstances in which a normally excluded action may have a

significant environmental effect.” Id. Under § 1508.27(b)(7), which defines the word

“significant” for NEPA purposes, a determination of significance requires the agency to

consider “[w]hether the action is related to other actions with individually insignificant

but cumulatively significant impacts.” Therefore, to provide for extraordinary

circumstances under § 1508.4, the agency must consider cumulative impacts. A

“cumulative impact” “is the impact on the environment which results from the

incremental impact of the action when added to other past, present, and reasonably

foreseeable future actions.” 40 C.F.R. § 1508.7. However, a detailed cumulative effects

analysis typical of an EIS or an EA is not required since the project falls under a

categorical exclusion. Lands Council v. Packard, No. CV05-210-N-EJL, 2005 WL

1353899, at *7 (D. Idaho June 3, 2005). See also Ctr. for Biological Diversity v. Salazar,

706 F.3d 1085, 1097 (9th Cir. 2013) (explaining that 40 C.F.R. § 1508.25, which requires

an analysis of cumulative impacts, applies when an EIS is required, not when applying a

CE); Native Ecosystems Council v. Marten, 2018 WL 6480709 *16 (D. Mont. Dec. 10,

2018) aff'd, 800 F. App'x 543 (9th Cir. 2020) (“[I]f the Forest Service has satisfied its




MEMORANDUM DECISION AND ORDER - 32
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 33 of 37




obligation to consider extraordinary circumstances, no further cumulative effects analysis

is needed.”).

       Contrary to Plaintiffs’ first assertion, there is evidence in the record that the Forest

Service considered the cumulative impacts of the Project by analyzing the current,

reasonably foreseeable, and past activities over the last 20 years. AR 40446-40447.

Within the BA, the wildlife biologist documented existing conditions, AR 40447 –

40452, and discussed the effects anticipated by the Project upon sharp-tailed grouse,

finding none, AR 40453. See Native Ecosystems Council, 2018 WL 6480709 at 17

(finding it permissible under Ninth Circuit law to aggregate the past impact of activities

into an environmental base line against which the incremental impact of proposed

activities can be measured).

       The rangeland management specialist separately considered the impacts from

grazing within the Project area, disclosing the grazing allotment and discussing it in the

Range and Noxious Weed Report and the Soil Resource Report. AR 40311 – 40331; AR

40432 - 40436. The rangeland specialist noted that the Project is not intended to increase

the season of use or number of cattle, which allotment includes three pastures to support

252 cow-calf pairs from June 1 – September 30. AR 40323. The record reflects the Forest

Service was aware the treatment areas would open understories, given the reduction in

juniper density and the increase in growing space to brush and other understory species,

such as grass and forbs. AR 40369, 40375. To adequately account for this concern, the

Project would include monitoring of shrub growth to maintain the increase in perennial




MEMORANDUM DECISION AND ORDER - 33
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 34 of 37




bunchgrasses and forbs, and to correspondingly prevent cheatgrass dominance post-

treatment. AR 40560.

       The record similarly reflects the Forest Service was aware of the potential for

noxious weed spread by grazing following treatment. To address the issue, the Forest

Service intends to implement a monitoring plan to ensure proper grazing practices so as

to prevent weed spread and maintain brush cover following treatment. AR 40311 –

40331; 038351 – 038420; 40362 – 40366; 038381, 038404 – 038420, 038387 – 038403,

038351 - 038367. The Project is expected also to reduce the risk of cheatgrass dominance

by eliminating the risk of a future intense wildfire. AR 40436, 40354 – 40384.

       Finally, there is evidence in the record to support the Forest Service’s solution of

resting treated areas from grazing to address the concern about grazing post-treatment,

with the attendant soil disturbances and introduction of weeds that could occur. AR

40432, 40435, 33165 – 33175, 33312 – 33318. The Revised Forest Plan mandates that

following any prescribed or natural fire, livestock grazing must be restricted “before seed

set of the second growing season, or until objectives of the treatment are achieved,” with

efforts made to establish or maintain a variety of “desirable grass, forbs, and shrub

species.” RFP 3-42, Grazing Management. The rangeland management specialist

incorporated the Revised Forest Plan’s requirements in the Range and Noxious Weed

Report, recommending that cattle be restricted from grazing the Project area until

objectives are met as required by the Revised Forest Plan 3-42. The rangeland

management specialist indicates this goal may be accomplished by reducing the grazing




MEMORANDUM DECISION AND ORDER - 34
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 35 of 37




season and livestock numbers following prescribed burns for a period specific to the

Project area. AR 40323. The Decision Memo incorporates the same criteria. AR 40560.

       The Court finds the record reflects the Forest Service considered the cumulative

effects of this Project and concluded there would be no cumulative effects for wildlife,

either with respect to habitat loss or weed proliferation, as a result of Project activities.

The Forest Service considered the inherent tension between the stated goals of

maintaining shrub cover and reducing noxious weeds, and the potential for grazing to

frustrate both goals and thereby degrade habitat. The Forest Service determined that, by

resting areas from grazing, and implementing post-treatment monitoring of both shrub

cover and weed infestation, cumulative impacts from grazing would not be significant.

       While Plaintiffs can certainly disagree with the Forest Service’s conclusion that its

mitigation measures will not be adequate to address the synergistic effects of grazing

upon sharp-tailed grouse habitat, such disagreement does not change the fact the Forest

Service considered these important aspects of the problem. And, having done so, the

Forest Service need not conduct a further inquiry in the context of a categorical exclusion

analysis. Native Ecosystems Council v. Marten, 2018 WL 6480709 *16 (D. Mont. Dec.

10, 2018) aff'd, 800 F. App'x 543 (9th Cir. 2020).

       The Court is satisfied that the Forest Service analyzed the impact of Project

activities together with the impact of post-treatment grazing, and that specialists

considered the cumulative effects of Project activities when determining whether

extraordinary circumstances existed. See AR 40444 – 40463, 40311 – 40331. The Court

concludes that the Forest Service considered the relevant factors with respect to the


MEMORANDUM DECISION AND ORDER - 35
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 36 of 37




impact of grazing upon areas proposed to be treated, engaged in a careful analysis, and

reached a reasonable conclusion based on evidence supported by the record.

                                     CONCLUSION

       Plaintiffs take issue with the depth and scope of the Forest Service’s analyses,

claiming that neither was adequate to support the Forest Service’s finding that the

proposed project will not lead to any significant impacts or extraordinary circumstances.

But that is not the same as saying the Forest Service failed to conduct any analysis

whatsoever. Within the administrative record, there are extensive analyses of the

Project’s effects upon all users, including animals and avian species who depend upon the

habitat proposed to be treated. The Court must defer to the agency on matters within the

agency’s expertise unless the agency completely failed to address a factor that was

essential to making an informed decision. Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries

Serv., 422 F.3d 782, 798 (9th Cir. 2005). Based upon the Court’s review of the record,

the Forest Service’s decision was based upon a consideration of the relevant factors and

bears a rational connection between the facts found and the decision made to proceed

with the Project activities. The Court therefore concludes Plaintiffs have not shown that

the Forest Service’s application of a categorical exclusion in this case was either arbitrary

or capricious. The Forest Service’s motion will be granted.




MEMORANDUM DECISION AND ORDER - 36
       Case 4:19-cv-00245-CWD Document 23 Filed 08/25/20 Page 37 of 37




                                       ORDER

       NOW THEREFORE IT IS HEREBY ORDERED:

       1)     Plaintiffs’ Motion for Summary Judgment (Dkt. 15) is DENIED.

       2)     Defendants’ Motion for Summary Judgment (Dkt. 18) is GRANTED.

       The Court will prepare a separate form of judgment in favor of Defendants

pursuant to Fed. R. Civ. P. 58.



                                               DATED: August 25, 2020


                                               _________________________
                                               Honorable Candy W. Dale
                                               United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 37
